Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 15 June 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest Louisa
Quincy 15. June 1806.

I pass’d the day yesterday, in anxious expectation of having a letter from you again, but it did not come—The fear that your illness should have continued or returned to prevent your writing, heavily weighs upon me; and the only probable contingency that my Imagination offers me to account for your omission again to write at the usual time is that you received my letter enclosing the deed on Saturday; that you could not execute it so as to send it back to me untill Monday, and that you delayed writing untill you could send the deed with your letter—I shall feel uneasy however untill I hear from you again. If, as may be already the case you find an inconvenience in the case writing, ask one of your Sisters to write in your stead, barely to inform me how you find yourself—a few days more, and I hope you will be lightened of your burden; and though it be an exchange only of one charge for another, yet that the one which succeeds will compensate for its troubles by its pleasures.
I went into Boston last Monday Morning, and pass’d the week there—On Thursday afternoon at 5 O’Clock, the installation took place—The time fixed for the purpose was half past three; but a heavy thunder gust came up exactly at that time and delayed the performances nearly two hours—It also prevented the attendance of many persons, and the company was very small—The heat was excessive, and I suffered much from it—The auditory were I believe in general well satisfied with my discourse, which was very short. I returned the same Evening to Boston—This week I expect to go to Cambridge, and to reside there three or four Months—I am to have a chamber at Dr: Waterhouses’.
The great political question who should be Governor is at length settled; and Mr: Strong is in for one year more—He had a clear majority of all the votes returned; but an attempt was made, and push’d with an unusual violence of party Spirit, to reject a number of votes sufficient to prevent him from having a majority of the whole number; a Committee of the two houses of the Legislature, five Demo’s against two federalists, did accomplish the object as far as depended on them—They contrived to reject just votes enough to leave the Governor short of the complete majority by 14—And it is amusing to observe the expedients to which they resorted for that purpose—The Senate after long and warm debates accepted the report of the Committee in all its parts; but the members of the minority, entered a protest against the decision, which has appeared in all our newspapers, and shews the grounds of controversy—When the Report however pass’d down to the house of Representatives, many of the party began to stagger—The general Sentiment abroad was much against them, and their own partizans were ashamed to support what they were doing—All of a sudden they bethought themselves to reject the votes of two towns more, by which means the majority was restored to Mr: Strong; they immediately declared him to be chosen—And when I left Boston, on Thursday to go up to Cambridge, all the Bells were ringing for joy that he was having the Oaths of Office administered to him—He is however the only federalist left in the Government—The Legislature have changed all the Officers, annually elected by them, and the Governor’s Council is completely altered.
We are in expectation of a total Eclipse of the Sun to-morrow morning—This is a very rare occurrence, and has never been known to happen in Boston, since the settlement of the Country—There is indeed some little question whether it will be total here even now, as there are two Calculations—one of which makes it less than total by about a minute and a half—At Washington you will see it very large, but the Sun will not be wholly eclipsed by nearly one twelfth—The little Society which you remember I once belonged to in Boston, have made some preparations for observing it with some attention, and are provided with glasses for the purpose—I have agreed to meet with them in Mr: Bussey’s Garden, which he has offered them to take their observations.
The children are both well—Mrs: T. B. Adams took John to Boston with her on Thursday; but she did not go up to Cambridge—They stayed that Night in Boston and returned here on Friday. John was quite impatient to come home.
I enclose you a comb which is the finest I have been able to procure for you—The Cake is now in Boston, packed up in a long wooden box, and has been sometime waiting for an opportunity of conveyance—I intend to have it put on board the schooner Silvia, Captain Daggett, I think it is—address’d to the care of Mr: Henry K. May at Alexandria—She was advertised to sail this day, but will not go untill the day after to-morrow. I hope the box will arrive in due Season—I believe I mentioned to you that the Hawk had arrived—and I have received the trunk—It was bound round with ropes, but the latch into which the bolt of the lock turns was broken off, and the lock itself was also broken—Whether this happened before the shipment of the trunk, at Washington or since I do not knowThere appeared to be nothing missing from the trunk.
We are all well here except my father who has a very severe cold—He thinks it the influenza, which is very frequent here at present—Abby Shaw is here—She came with me yesterday in the Stage from Boston.
The most interesting matrimonial news I have is that Mr: Wales & Miss Beale, appear at the Meeting-House pasted up together, as intending better acquaintance.
Best remembrance to all the family, from your’s unalterably
